SUPPLEMENTAL OPINION ON DENIAL OF PETITION FOR REHEARING Mr. JUSTICE DRUCKER delivered the opinion of the court: In its petition for rehearing, plaintiff seeks to contradict the record it filed in this court. An affidavit of plaintiff’s counsel alleges that a written motion to vacate the judgment and for a new trial as to all defendants was filed on April 7, 1971; that at the hearing on April 28 the motion was withdrawn as to all defendants except Sheriff Woods; that the trial judge physically removed plaintiff’s post-trial motion from the file and gave no explanation therefor; that he refused to make any written findings as to his reason for denying the post-trial motion, and that his denial of the motion to vacate the judgment and for a new trial referred to the written motion filed on April 7, 1971. However, the court’s half sheet memorandum which plaintiff made part of the record does not show the filing of such a motion on April 7, whereas it does include the following entry for April 28, 1971: “Oral motion to vacate Judg of 3 — 11—71 and for new trial as to def. Sheriff of Cook County — Denied. Mot. to file written motion denied — Document presented is not a motion.” The plaintiffs praecipe for record did not request a written motion of April 7,1971.  We are bound by the certified record. (Jones v. City of Carterville, 340 Ill.App. 330, 91 N.E.2d 604.) Reports of proceedings may not be contradicted by affidavits of counsel. Pinkstaff v. The Pennsylvania R.R. Co., 23 Ill.App.2d 507, 507 — 11, 163 N.E.2d 728. We must therefore adhere to our opinion and deny the petition for rehearing. Petition for rehearing denied. LORENZ, P. J., and ENGLISH, J., concur.